                                                            UNITED STATES        DIsTRIcT CouRT


                                                                   for the District of New Jersey




                      United States of America
                                                                                                            ORDER SETTING
                                    v.                                                                   CONDITIONS OF RELEASE

                     VICTOR M. RODRIGUEZ                                                                  Case Number: 19mj 1582 (DEA)
                          Defendant

IT IS ORDERED on this          7!i. day      of__JANUARY
                                                            ,   2019 that the release of the defendant is subject to the following conditions:
          (1) The defendant must not violate any federal, state or local law while on release.
          (2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
               42 U.S.C. § 14135a.
          (3) The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before
              any change of address and/or telephone number.
          (4) The defendant must appear in court as required and must surrender to serve any sentence imposed.
                                                                          Release on Bond

Bail be fixed at $              0                  and the defendant shall be released upon:

                 Executing an unsecured appearance bond’with co-signor(s)                           ft


                 Executing a secured appearance bond
                 in cash in the registry of the Court
                                                         with co-signor(s)                                                and     ,
                                                                                                                                        E
                                                                                                                                    depositing
                                                           of the bail fixed; and/or t: execute an agreement to forfeit designated property
                 located at                                                       Local Criminal Rule 46.1(d)(3) waived/not waived by the
                 Court.
                 Executing an appearance bond with approved sureties, or the deposit of cash in the full amount of the bail in lieu thereof;
        j
                                                                Additional Conditions of Release

 Upon finding that release by the above methods wilt not by themselves reasonably assure the appearance of the defendant and the safety of
 other persons and the community, it is further ordered that the release of the defendant is subject to the condition(s) listed below:

 IT IS F RTHER ORDERED that, in addition to the above, the following conditions are imposed:
          eport to Pretrial Services (“PTS”) as directed and advise them immediately of any contact with law enforcement personnel,
              including but not limited to, any arrest, questioning or traffic stop.
         The defendant shall not attempt to influence, intimidate, or injure any juror or judicial officer; not tamper with any witness,
              victim, or informant; not retaliate against any witness, victim or informant in this case.
    The defendant shall be released into the third party custody of               (‘4te&                 V0
                  who agrees (a) to           the defendant in accordance with all the conditions of release, (b) to use every effort to assure
                                           supervise


                  the appearance of the defendant at alt scheduled court proceedings, and (c) to notify the court immediately the event the
                                                                                                                                         in



                  defendant violates any conditions of release or disappears.


                 Custodian Signature:                                   l1lJUDate:                  ) 1




DNJ-CR-019((REV. 1/09)f modified AO-199)                                                                                                         Page   1
 The defendant’s travel is restricted to New Jersey LOther
                                                    jJ
                                                   unless approved by Pretrial Services (PTS).
    urrender all passports and travel documerTo PTS. Do not apply for new travel documents.
   Substance abuse testing and/or treatment as directed by PTS. Refrain from obstructing or tampering with substance abuse testing
   procedures/equipment.
   Refrain from possessing a firearm, destructive dvice, or other dangerous weapons. All firearms in any home in which the
   defendant resides shall be removed’WI% 3i.hcs and verification provided to
  ,
   D
   Mental health testing/treatment as directed by PTS.
   Abstain from the use of alcohol.
   Maintain current residence or a residence approved by PTS.
   Maintain or actively seek employment and/or commence an education program.
   No contact with minors unless in the presence of a parent or guard n who is aware of the present offens            .




 Have no contact with the following individuals:                                                                NGt ‘1 QcU%
         Defendant is to participate in one of the following home confinement program components and abide by all the requirements of
         the program which jwill or           will not include electronic monitoring or other location verification system. You shall pay all
         or part of the cost ofll program ased upon your ability to pay as determined by the pretrial services office or supervising
         officer.
            (iCurfew. You are restricted to your residence every day              from          to                        rte
                        the jretal servicesceoffice or supervisingqffcçrr
            (ii Home Detention. You are restricted to your residence at all times except for the following:
                         education; religious services; medical, substance abuse, or mental health treatment; attorney visits; court
                         appearances; court-ordered obligations; or other activities pre-approved by the pretrial services office or
                         supervising officer. Additionally, employment       is permitted       is not permitted.
            (iiij Home Incarceration. You are restricted to your residence under 24 hour lock-down except
          for medical necessities and court appearances, or other activities specifically approved by the court. Defendant is
           subject to the following computer/internet restrictions which may include manual inspection and/or the installation of
           computer monitoring software, as deemed appropriate by Pretrial Services. The defendant shall pay all or part of the
           cost of the monitoring software based upon their ability to pay, as determined by the pretrial services office or
           supervising officer.
             (ijNo Computers defendant is prohibited from possession and/or use of computers or connected
                                       -




                  devices.
             (ii Computer No Internet Access: defendant is permitted use of computers or connected devices, but is not
                                  -



                  permitted access to the Internet (World Wide Web, FTP Sites, IRC Servers, Instant Messaging, etc);
             (iii)IComputer With Internet Access: defendant is permitted use of computers or connected devices, and is
                         permitted access to the Internet (World Wide Web, FTP Sites, IRC Servers, Instant Messaging, etc.) for
                         legitimate and necessary purposes pre-approved by Pretrial Services at [ I home [ I for employment
                         purposes.
             (ivrjmnsent of Other Residents -by consent of other residents in the home, any computers in the home utilized
                         by other residents shall be approved by Pretrial Services, password protected by a third party custodian
                         approved by Pretrial Services, and subject to inspection for compliance by Pretrial Services.

    Other:

    Other:

    Other:




DN]-CR-019( (REV. 1/09)( modified AO-199)                                                                                                  Page 2
                                                 ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
                            Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
 revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in imprisonment,
 a fine, or both.
               While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years and
 for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be consecutive (i.e.,
 in addition to) to any other sentence you receive.
               It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation; tamper with
 a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to intimidate a
 witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly more serious if
 they involve a killing or attempted killing.
               If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence, you may be
 prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
                    (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more you will be fined
                                                                                                                                   —




                          not more than $250,000 or imprisoned for not more than 10 years, or both;
                    (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years you will be fined not
                                                                                                                               —




                          more than $250,000 or imprisoned for not more than five years, or both;
                    (3) any other felony you will be fined not more than $250,000 or imprisoned not more than two years, or both;
                                           —




                    (4) a misdemeanor— you will be fined not more than $100,000 or imprisoned not more than one year, or both.
                    A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
 addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                         Acknowledgment of the Defendant

                   I acknowledge that I am the defendant in this case and that I am aware ofthe conditions of release. I promise to obey all conditions
  of release, to appear as directed, and surrender to serve any sentence imosed. I am aware of the penalties and sanctions set forth above.

                                                                           1 •j’all..     )\  -‘/

                                                                                          Defends Signature
                                                                                                       .
                                                                                        2’-     A/u e- S)
                                                                                                  -




                                                                                              City and State

                                                     Directions to the United States rslarshal

             The defendant is ORDERED released after processing.
             The United States marshal is ORDERED to keep the defendant in custody until notified by the cLerk or judge that the defendant has
             posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before the
             appropriatejudge at the time and place specified.
              JANUARY 27, 2020                                                                -


     Date:
                                                                                (ttdicial Officer ‘s Signature
                                                                               Douglas E. Arpert, USMJ
                                                                                          Printed Name and Title




DNJ-CR-019(f REV. 1/09)(modifled AO-199)                                                                                                         Page 3
